Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicants’ election of Group I, claims 55-67 in part and as species yibD (claim 57); human N-myristoyl transferase 1 (claim 58); insulin (claim 60); ulp1 (claim 61); and glutathione S-transferase tag (claim 62), without traverse for prosecution in the reply filed on 01/29/2021 is acknowledged. Claims 55-74 are pending in this application, Group I, claims 55-67 in part and as species yibD (claim 57); human N-myristoyl transferase 1 (claim 58); insulin (claim 60); ulp1 (claim 61); and glutathione S-transferase tag (claim 62) reading on the elected invention are now under consideration for examination; claims 68-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/US18/20004 filed on 02/27/2018, which claims benefit of priority under 35 U.S.C. 119(e) to Provisional Application 62/463,811 filed on 02/27/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered and initialed the IDS statement.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract . Correction is required. See MPEP § 608.01 (b).
Objections-Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, page 29, para [0099] of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
Objections to Claims 
Claims 57, 61 and 67 are objected to, due to the following informality: Claims 57, 61 and 67 recite abbreviations “yibD or ugpB”;  ulp1; and fade” in the claims; abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. Examiner suggests expanding the abbreviation to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes “yibD or ugpB” is interpreted as any “phosphate promoter”; “ulp1” is interpreted as any “cleaving enzyme”; and “fade” is interpreted as gene encoding enzymes involved in  “degradation of acyl-CoA”. 
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


I. Claims 55-67 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase "… genetically modified …" in claims 55-67 is a relative term which renders the claims indefinite. The phrase "… genetically modified …" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This phrase what is "… genetically modified …” in the art varies widely depending on the individual situation, as well as the person making the determination. As such, the scope of the claims are unclear, as there is no metric/structural and functional elements that comprise a genus of modifications in a genus of organisms for the claimed "… genetically modified …" organism and “a modified acyl-CoA biosynthetic pathway as compared to a native acyl-CoA biosynthetic in a genus of organisms” involving a genus of structural and functional elements and to be included within the scope of the claims. Correction and clarification is required.

II. Claim 55 and claims 56-67 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 55 and 59 are indefinite for reciting "… acyl transferase is characterized by a mutation in an acyl-CoA binding site”; and "…N-tetradecanoyl transferase is not considered to be a mutant are both acyl transferases and a N-tetradecanoyl transferases.  As such, it is not possible to determine what structures are a mutant acyl transferase; mutant N-tetradecanoyl transferase without referencing a specific structure that is not considered to be a mutant an acyl transferase and a N-tetradecanoyl transferase, which is not recited in the claims.
	While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Here, the claims recite undefined mutations that are necessarily part of the structure of "a mutant acyl transferase; mutant N-tetradecanoyl transferase" responsible for the activity.  As such, the recited "a mutant acyl transferase; mutant N-tetradecanoyl transferase" is a functional limitation that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any mutations/structure as a means to achieve those results), which is a claim limitation without clearly defined metes and bounds. The claims are indefinite for reasons stated above.


III. Claims 57, 61 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 57, 61 and 67 recite the phrase “yibD or ugpB”;  ulp1; and fade”.  The metes and bounds of 57, 61 and 67 is not clear, as there is no specific structure associated with the phrase “yibD or ugpB”;  ulp1; and fade” and hence the breadth of the claim is unclear. Examiner further notes while gene designation “yibD or ugpB”;  ulp1; and fade” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and hence the version encompassed in claims 57, 61 and 67 is not clear. Examiner suggests providing a sequence structure along with SEQ ID NO for “yibD or ugpB”;  ulp1; and fade”. The phrase “yibD or ugpB”;  ulp1; and fade” is not defined by the specification and only a portion of the claimed “yibD or ugpB”;  ulp1; and fade” and obtained from specific source such as E.coli is disclosed in specification. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. As written, the term appears to be generic to any microbial organism and not limited to a particular species (E.coli). While the gene nomenclature used may be appropriate for E.coli, the use of this nomenclature for genes encoding proteins of identical function in any or all microbial organism  may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the AroF gene. See Sousa et al. (Microbiology, 2002, Vol. 148: 1291-1303; reference not enclosed). As such, the use of gene terminology which is applicable to some microorganisms and not to others is confusing since the claims use this gene nomenclature with respect to any microbial organism. For examination purposes, the terms “yibD or ugpB”;  ulp1; and fade” will be interpreted as encoding genes for having the following activities i.e., “yibD or ugpB” is interpreted as any “phosphate promoter”; fade” is interpreted as gene encoding enzymes involved in “degradation of acyl-CoA”. The rejection may be overcome by amending the claims to recite the specific SEQ ID NOs. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 55-67 are rejected under 35 USC § 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 55-67 as interpreted, are directed to encompass: any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a 

In the instant case the scope of the instant claims encompass a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above).
No information, beyond the characterization of specific strain of E.coli (defined genotype and phenotype) comprising specific plasmids/polynucleotides with defined structures encoding specific enzymes of interest under the control of specific promoters/gene regulatory elements (structurally defined as disclosed in the prior art) and E.coli comprising specific gene disruptions (structurally defined) by homologous recombination and able to add N-acyl/myristoyl/fatty acid moiety to encoded polypeptide of interest i.e., N-acylation of polypeptide of interest (see Examples paragraphs [0097-00118], pages 28-38 of specification), has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above).
	Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art i.e., specific E.coli genes or obtained from specific source with specific structures, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107; for all the cited references, please see the parent application 14/041,122), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, i) Wishart et al., (J. Biol. functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
IV. Specifically regarding acyl transferases, it is very clear from the prior art that the understanding of the biochemical pathway is very limited, especially enzymology of palmitoylation by acyl transferases is poorly understood; longer or shorter fatty acyl CoAs are poor substrates and their corresponding fatty acids are not transferred by acyl transferases to acceptor proteins. For example, prior art (i) Resh M.D., Bicochim. Biophys. Acta., 1451, 1999: 1-16: see col. 1-2, page 2; col. 1-2, page 8; and entire document; and prior art (ii) Rudnick et al., (Adv. Enzymol. Mol. Biol., 1993, Vol. 67; 375-430): see  page 380, mutations in the substrate proteins/targets blocks their ability to acts as substrates for the enzyme N-myristoyltransferase (NMT); Fig. 1, page 386 reveals structural diversities among known NMTs; Fig. 4, page 397; structure/function relationship of NMTs, pages 402-428; and entire document; and (iii) Soupene et al., (J. Lipid Res., 2016, Vol. 57: 288-297) provide evidence that NMTs require interacting partners for their activity and the activities of NMTs varies in different cellular contexts depending on the availability of interacting partners: see Introduction; Fig. 8, page 295; Discussion; and entire document.   

	As stated above, no information beyond the characterization of specific strain of E.coli (defined genotype and phenotype) comprising specific plasmids/polynucleotides E.coli comprising specific gene disruptions (structurally defined) by homologous recombination and able to add N-acyl/myristoyl/fatty acid moiety to encoded polypeptide of interest i.e., N-acylation of polypeptide of interest (see Examples paragraphs [0097-00118], pages 28-38 of specification), has been provided by the applicants’, which would indicate that they had possession of claimed a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above). As the claimed genera of genes and encoded polypeptides and functional homologs, variants and mutants having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant/homolog) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
Claims 55-67 are rejected under 35 USC § 112(a) or 35 U.S.C. 112, first paragraph, because the specification while being enabling for the characterization of specific strain of E.coli (defined genotype and phenotype) comprising specific plasmids/polynucleotides with defined structures encoding specific enzymes of interest under the control of specific promoters/gene regulatory elements (structurally defined as disclosed in the prior art) and said specific strain of E.coli comprising specific gene disruptions (structurally defined) by homologous recombination and able to add N-acyl/myristoyl/fatty acid moiety to encoded polypeptide of interest i.e., N-acylation of polypeptide of interest (see Examples paragraphs [0097-00118], pages 28-38 of specification), does not reasonably provide enablement for a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 55-67 as interpreted are so broad as to encompass: a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any 
	In the instant case, the specification enables the characterization of specific strain of E.coli (defined genotype and phenotype) comprising specific plasmids/polynucleotides with defined structures encoding specific enzymes of interest under the control of specific promoters/gene regulatory elements (structurally defined as disclosed in the prior art) and said specific strain of E.coli comprising specific gene disruptions (structurally defined) by homologous recombination and able to add N-acyl/myristoyl/fatty acid moiety to encoded polypeptide of interest i.e., N-acylation of polypeptide of interest (see Examples paragraphs [0097-00118], pages 28-38 of specification). However, the specification fails to provide any clue as to the structural elements including functional homologs, mutants and variants required in any protein having the recited enzymatic/functional activities in any cellular/acetogenic organism context. There is no disclosure of the structural elements including functional homologs, mutants and variants which are found in any protein of interest as required by the instant claims and having associated activities/function and active in in any cellular/microorganism context. 

	The amino sequence of a protein determines the structural and functional properties of said protein. While the art discloses the structures of specific enzyme activities obtained from specific sources for N-acylation of a polypeptide of interest, neither the specification nor the art provide a correlation between structure and function, such that one of skill in the art can envision the structure of any protein having the recited enzymatic/functional activities, or the structural features associated with increased enzymatic activity. In addition, the art does not provide any teaching or guidance as to (1) the structural features found in E.coli sp., proteins or proteins obtained from well characterized microorganism(s) disclosed in the specification are also found in other proteins and active i.e., homologs, mutants and variants of undefined structures having the same enzymatic/functional activities obtained from any source/microorganism, or (2) the degree of structural variability found in the enzymes of interest and how this structural variability correlates with desired enzymatic/functional activity in any microorganism/cellular context.  
de novo stable proteins with specific functions. The teachings of Devos et al., and Whisstock et al., are further supported by the teachings of Witkowski et al. (Biochemistry 38:11643-11650, 1999) already discussed above and Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001), where it is shown that even small structural variations result in enzymatic activity changes. Furthermore, while enzyme isolation techniques, recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications as required by the instant claims. The specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable (e.g., see Whisstock et al.,). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish even further 
Additionally, the art teaches the following regarding complexity of the structure/function relationship: I. The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.
  	While methods of generating or isolating variants of protein were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all proteins having the recited enzymatic/functional activity. Also, while certain methods to increase the enzymatic/functional activity or attenuate/reduce the activity of a protein were known at the time of the invention, it was not routine in the art to test any number of modifications and determine which ones would result in enhancement or reduction of enzymatic/functional of activity. In the absence of (1) a rational and infinite number of proteins and modifications and acetogenic organisms to practice the full scope of the claimed method/invention.   
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 55-56 and 58 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS). 
 Claims 55-56 and 58 as interpreted are directed to a genus of microorganisms of undefined genotype and phenotype … and comprising a genus of structures (variants, mutants and homologs), and a genus of enhancement/modifications for increasing or decreasing the activity of any gene of interest, and there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above).  
Regarding claims 55-56 and 58, Knoll et al., discloses a triple plasmid expression system, wherein said expression system comprises plasmids expressing N-myristoyltransferase (Nmt1p), said enzyme able to perform N-myristoylation of a substrate protein (Arf1p) in an E.coli cellular context comprising a genetic modification i.e., mutation of genes comprising the regulon for fatty acid degradation (FadR, FadE, FadL and FadD), said genetically modified reference E.coli inherently possesses all the biochemical properties as recited in claims 55-56 and 58 of the instant application. Applicants’ are directed to the following sections in Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): in IDS): Abstract; TABLE I, page 4283; Fig. 1, page 4284; Fig., page 4285; Fig. 3, page 4286; Fig. 4, page 4287; Discussion; and entire document.  
Therefore, the disclosure of Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS) is deemed to anticipate claims 55-56 and 58 as written/interpreted.
Claim Rejections: 35 USC § 103(AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 55-58, 60-63 and 65-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS) as applied to claims 55-56 and 58 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) above) and further in view of Guckes et al., (Sci. Signal., 2017, Vol. 10, eaag1775: pages 1-9), Gao et al., (mBIO, 2015, Vol. 6(3), e00686-15, pages 1-10), Kumar et al., (Mol Cell Biol., 2014, Vol. 392: 175-186), Baker et al., (US 5,631,347), Kuo et al., (Prot. Affinity Tags: Methods and Protocols, Methods in Mol. Biol., Chapter 6, 2014, pages 71-80) and Corthals et al., (US 2016/0272950 A1, in IDS).
55-56 and 58 as being anticipated by Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS) is discussed above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection. However, Knoll et al., is silent regarding … wherein said genetically modified microorganism comprising a phosphate-regulated promoter that is yibD (as in claim 57); … wherein said genetically modified microorganism comprising the first gene encoding a human acyl transferase (as in claim 58); … wherein said genetically modified microorganism comprising a second gene encoding insulin (as in claim 60); … wherein said genetically modified microorganism comprising a third gene that encodes a cleaving enzyme … ulp1 …glutathione S-transferase tag (as in claims 61-63 and 65); and wherein said genetically modified microorganism comprising acyl-CoA synthase, heterologous acyl-CoA thioesterase and deletion of fade gene (as in claims 66-67) .  
Regarding claim 57, (i) Guckes et al., (Sci. Signal., 2017, Vol. 10, eaag1775: pages 1-9), provide teaching, suggestion and motivation to a skilled artisan regarding structure of yibD gene promoter region (Fig. 3, page 4; col. 1, para 1, page 8; and entire document); and similarly, (ii) Gao et al., (mBIO, 2015, Vol. 6(3), e00686-15, pages 1-10) advantageously teach structure of ugpB promoter/phosphorus assimilation-responsive promoter including the biochemical characteristics (entire document). 
Regarding claim 58, Kumar et al., (Mol Cell Biol., 2014, Vol. 392: 175-186) teach the structure and biochemical characteristics of a human acyl transferase including functional expression of said a human acyl transferase (Fig. 1, page 180; Table 1 and Fig. 5-6, page 182; entire document).
60, … wherein said genetically modified microorganism comprising a second gene encoding insulin as a substrate for acylation, Baker et al., (US 5,631,347) advantageously teach fatty acid-acylated human insulin as a pharmaceutical preparation (see Abstract; cols. 1-2; and entire document).  
Regarding claims 61-63 and 65, Kuo et al., (Prot. Affinity Tags: Methods and Protocols, Methods in Mol. Biol., Chapter 6, 2014, pages 71-80) SUMO as a solubility tag and in vivo cleavage of SUMO fusion proteins with ulp1 protease (see Abstract; Fig. 1, page 73; Fig. 2, page 74; and entire document); said reference also teaches tags such as glutathione-S-transferase … His tags (page 72).
Regarding claims 66-67, Corthals et al., (US 2016/0272950 A1, in IDS) advantageously teach method of producing acyl amino acids/acylated proteins, said method comprising expressing N-acyl transferase, an acyl-CoA synthase, a thioesterase in a cellular context E.coli having fade gene deletion and said method increases the production of acyl amino acids (see Abstract; paragraphs [0079-0084]; and entire document).   
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Knoll et al., and additionally employ genetically modified strains/microorganisms with enhanced acylating ability (N-acylated proteins of interest), as suggested by Guckes et al., Gao et al., Kumar et al., Baker et al., Kuo et al., and Corthals et al. The expectation of success is high, because the combined teachings of Knoll et al., Guckes et al., Gao et al., Kumar et al., Baker et al., Kuo et al., and Corthals et al., teach the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of microorganisms i.e., any genetically modified microorganism of undefined genotype and phenotype comprising any undefined genetic modification… (genus of cellular context comprising a genus of modifications); and said genetically modified microorganism comprising a genus of unlimited and undefined structures having the associated recited function (promoter activity/enzyme activity/substrate activity) including variants, mutants and homologs (also see 35 U.S.C. 112(b) rejection above), as taught by the instant invention and as claimed in claims 55-58, 60-63 and 65-67 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 55-58, 60-63 and 65-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS) as applied to claims 55-56 and 58 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) above) and further in view of Guckes et al., (Sci. Signal., 2017, Vol. 10, in IDS).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652